DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grubb (US 20200281512 A1) in view of Williams (US 20190373687 A1).
	Regarding claim 1, Grubb teaches a device for performing angiography and phototherapy on a subject (Title: IMAGING APPARATUS AND METHOD OF IMAGING BLOOD VESSELS IN A TARGET REGION OF TISSUE), said device comprising: a carrier configured to be disposed on a limb of the subject, and including a housing that is configured to abut against the limb, that defines an accommodating space having an opening to face the limb ([0023] “The housing may be a rigid housing and the imaging device is secured to the housing such that, when the aperture is placed against the target region of tissue, the imaging device is spaced from the target region of tissue by a predetermined distance.”), and that includes an optical filter closing said opening of said accommodating space ([0091] Fig 9, Grubb teaches wherein one of two filters may be used to control the wavelength of delivered light this teaching may be combined with the embodiment shown in Fig 3, with two sets of LEDs emitting different wavelengths [0065]-[0067]; the filters of Fig 9 could be integrated into the earlier embodiment with the goal of using the filters to further narrow the bandwidth to the wavelengths of interest);  an angiography module disposed in said accommodating space of said housing ([0083]-[0088] the sequential images may be used by the image processor to create an outline of a user’s blood vessels), and including a plurality of first infrared light-emitting diodes (LEDs) that are configured to emit first infrared light through said optical filter to irradiate the limb ([0065]-[0068] “The second set of LEDs 28 also comprises eight LEDs which are also arranged about the circumference of the lens 30”; [0091] Fig 9, the LEDs may emit through a filter to the limb; [0090] “LEDs may be used that emit light having a spectral range within the near-infrared window of biological tissue of between 650 nm and 1350 nm. Such light is absorbed poorly by tissue surrounding blood vessels and so will provide good tissue penetration, but will be absorbed well by blood within the tissue), and an infrared sensor that is configured to sense a part of the first infrared light reflected off the limb to generate a result of sensing ([0073] “the imaging sensor may be a sensor configured to detect light over a spectral range of wavelengths between 380 nm and 1350 nm”;  [0090] “LEDs may be used that emit light having a spectral range within the near-infrared window of biological tissue of between 650 nm and 1350 nm. Such light is absorbed poorly by tissue surrounding blood vessels and so will provide good tissue penetration, but will be absorbed well by blood within the tissue.”); a second set of LEDs in said accommodating space of said housing, and a second LED section, with a plurality of second infrared LEDs that are configured to emit second infrared light through said optical filter to irradiate the limb for phototherapy; ([0065]-[0068] “The second set of LEDs 28 also comprises eight LEDs which are also arranged about the circumference of the lens 30”; [0091] Fig 9, the LEDs may emit through a filter to the limb; [0090] “LEDs may be used that emit light having a spectral range within the near-infrared window of biological tissue of between 650 nm and 1350 nm. Such light is absorbed poorly by tissue surrounding blood vessels and so will provide good tissue penetration, but will be absorbed well by blood within the tissue), and a control unit coupled to said angiography module and said phototherapy module to communicate therewith, and including an optical-component control module that is configured to control operation of said angiography module and said phototherapy module ([0077] the Processor performs functions of a control unit and operate the different sensing system programs), and an image processing module that is configured to generate an angiogram based on the result of sensing generated by said infrared sensor of said angiography module ([0083]-[0088] the sequential images may be used by the image processor to create an outline of a user’s blood vessels).
	Grubb teaches two groups of LEDs within the housing does not teach wherein the second set of LEDs is a phototherapy module disposed in said accommodating space of said housing. 
	Williams teaches a phototherapy system (title) using infrared light [0014]-[0016][0023]-[0024] to deliver phototherapy to a user through their skin [0031]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the second grouping of LEDs to perform phototherapy on the same area as imaged in the invention of Grubb because the light source of infrared may be used for phototherapy “for internal tissue and organs” [0024]  and “Light therapy (LT) has been investigated as a viable treatment for injuries and diseases of the central nervous system in both animal trials and in clinical trials. Based on in vivo studies, LT has beneficial effects on the treatment of spinal cord injury (SCI), traumatic brain injury, stroke, and neurodegenerative diseases. ” [0015]-[0016].
	Regarding claim 2, Grubb in view of Williams teaches a system substantially as claimed in claim 1. Further, Grubb teaches wherein said optical-component control module is configured to operate in an angiographic mode having a first stage, and a second stage following the first stage (Fig 6, the first and second stages are shown); in the first stage of the angiographic mode, said optical-component control module is configured to control said first infrared LEDs to repeatedly emit the first infrared light with a preset frequency, and to simultaneously control said infrared sensor to sense a part of the first infrared light reflected off the limb to generate a result of sensing every time said first infrared LEDs emit the first infrared light, so as to generate a plurality of results of sensing corresponding respectively to plural times of emission of the first infrared light ([0076] “At least some of the light emitted by the first set of LEDs 20 is transmitted directly to the skin tissue. The remaining light is transmitted to the walls 14a, 14b, 14c, 14d, 14e of the housing 14, which are black and substantially not reflective (i.e. highly absorbent) and so absorb substantially all or all of the light which is not transmitted directly to the skin tissue. Light which reaches the skin tissue is either absorbed or reflected by the skin tissue. At least some of the light reflected by the skin tissue is reflected towards the camera module 24”, [0081] the image may be taken repeatedly); said control unit further includes a blood-oxygen-level analyzing module that is configured to determine a periodic variation of blood oxygen level by analyzing the results of sensing generated in the first stage ([0084]-[0088] “The image, which is captured over the red spectral range of visible, therefore shows features such as skin defects, scarring, moles and underlying blood vessels carrying deoxygenated hemoglobin as dark regions on the image.”); in the second stage of the angiographic mode, said optical-component control module is configured to estimate, based on the periodic variation of blood oxygen level thus determined, an incoming peak time point at which a blood oxygen level reaches the maximum and an incoming nadir time point at which the blood oxygen level reaches the minimum, control, at each of the incoming peak time point and the incoming nadir time point thus estimated, said first infrared LEDs to emit the first infrared light, and simultaneously control said infrared sensor to sense, for each of the incoming peak time point and the incoming nadir time point, a part of the first infrared light reflected off the limb, so as to generate a result of sensing corresponding to the incoming peak time point and a result of sensing corresponding to the incoming nadir time point ([0088] “Images obtained at either or both of the first and second spectral ranges can be processed to enhance features of interest. For example, the brightness of an image can be adjusted or the contrast enhanced. An image may also be adjusted to enhance or mute particular colours. Images may also be filtered for noise. Image recognition techniques may also be utilised to identify certain features of interest.”); and said image processing module is configured to analyze the result of sensing generated at the incoming peak time point to generate an angiogram, and analyze the result of sensing generated at the incoming nadir time point to generate another angiogram ([0088] the image may be processed to determine maxima/peaks).
	Regarding claim 3 and 12, Grubb in view of Williams teaches a system substantially as claimed in claim 1. Grubb does not teach wherein said optical-component control module is further configured to operate in a phototherapy mode to perform phototherapy by controlling said second infrared LEDs to emit the second infrared light for a predetermined time one by one.
	Williams teaches wherein said optical-component control module is further configured to operate in a phototherapy mode to perform phototherapy by controlling said second infrared LEDs to emit the second infrared light for a predetermined time one by one ([0046]-[0049] a control scheme to individually control each LED is described).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Grubb to make use of the LED controls of the second group of LEDs for phototherapy because “Light therapy (LT) has been investigated as a viable treatment for injuries and diseases of the central nervous system in both animal trials and in clinical trials. Based on in vivo studies, LT has beneficial effects on the treatment of spinal cord injury (SCI), traumatic brain injury, stroke, and neurodegenerative diseases. ” [0015]-[0016].
	Regarding claims 4, 5, 13, and 14,  Grubb in view of Williams teaches a system substantially as claimed in claim 3and 12. Grubb does not teach wherein said control unit further includes a lighting-power setting module that is operable to set a lighting power, and said optical-component control module is configured to activate said second infrared LEDs to emit the second infrared light with the lighting power thus set or wherein: said control unit further includes a phototherapy-time setting module that is operable to set a phototherapy time; and said optical-component control module is configured to, in the phototherapy mode, cyclically activate said second infrared LEDs to emit the second infrared light during the phototherapy time thus set.
	Williams teaches wherein said control unit further includes a lighting-power setting module that is operable to set a lighting power, and said optical-component control module is configured to activate said second infrared LEDs to emit the second infrared light with the lighting power thus set [0049]-[0052] the controller may use different waveforms to generate different power light pulses) and wherein: said control unit further includes a phototherapy-time setting module that is operable to set a phototherapy time; and said optical-component control module is configured to, in the phototherapy mode, cyclically activate said second infrared LEDs to emit the second infrared light during the phototherapy time thus set ([0051]-[0052] a waveform with specific timing may be used to cyclically activate the phototherapy elements).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Grubb to make use of the LED controls of the second group of LEDs for phototherapy because “Light therapy (LT) has been investigated as a viable treatment for injuries and diseases of the central nervous system in both animal trials and in clinical trials. Based on in vivo studies, LT has beneficial effects on the treatment of spinal cord injury (SCI), traumatic brain injury, stroke, and neurodegenerative diseases. ” [0015]-[0016].
	Regarding claim 6, Grubb in view of Williams teaches a system substantially as claimed in claim 3. Grubb does not teach wherein said optical-component control module is further configured to operate in an alternating mode to perform the first stage of the angiographic mode at first, and then alternately perform the second stage of the angiographic mode and the phototherapy mode for a predetermined number of times.
	Williams teaches wherein said optical-component control module is further configured to operate in an alternating mode to perform the first stage of the angiographic mode at first, and then alternately perform the second stage of the angiographic mode and the phototherapy mode for a predetermined number of times [0046]-[0054] based on the description of the LED control scheme of Williams, one of ordinary skill in the art would recognize the ability to combine the timing control of Williams to allow for the imaging as taught in Grubb to occur simultaneously with the phototherapy.
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Grubb to make use of the LED controls of the second group of LEDs for phototherapy because “Light therapy (LT) has been investigated as a viable treatment for injuries and diseases of the central nervous system in both animal trials and in clinical trials. Based on in vivo studies, LT has beneficial effects on the treatment of spinal cord injury (SCI), traumatic brain injury, stroke, and neurodegenerative diseases. ” [0015]-[0016].
	Regarding claim 7 and 8, Grubb in view of Williams teaches a system substantially as claimed in claims 1 and 2. Further, Grubb teaches a device further comprising a display module disposed on said carrier, coupled to said control unit to communicate therewith, and configured to display the angiogram ([0063] “The apparatus comprises an inspection unit 6 and a display unit 8. The display unit 8 in the embodiment shown comprises a portable device, in particular, a tablet device, having an integrated screen 10.”).
	Regarding claim 9, Grubb in view of Williams teaches a system substantially as claimed in claims 1. Further, Grubb teaches a device further comprising a communication module disposed on said carrier, coupled to said control module to communicate therewith, and configured to transmit the angiogram by using techniques of one of wired communication and wireless communication ([0063] “The apparatus comprises an inspection unit 6 and a display unit 8. The display unit 8 in the embodiment shown comprises a portable device, in particular, a tablet device, having an integrated screen 10. The inspection unit 6 and the display unit 8 are connected by a lead 12. A wireless connection could of course be utilised.”).
	Regarding claim 10, Grubb in view of Williams teaches a system substantially as claimed in claims 1. Further, Grubb teaches wherein said first infrared LEDs and said second infrared LEDs are alternately arranged in a circle to surround said infrared sensor ([0066] “The first set of LEDs 26 comprises eight LEDs which are arranged about the circumference of a lens 30 of the camera module 24. In the embodiment shown, the LEDs of the first set of LEDs 26 are arranged in diametrically opposed pairs. The second set of LEDs 28 also comprises eight LEDs which are also arranged about the circumference of the lens 30”).
	Regarding claim 11, Grubb in view of Williams teaches a system substantially as claimed in claims 1. Further, Grubb teaches wherein each of said first infrared LEDs is configured to emit the first infrared light having a wavelength of 1.3 micrometers, and each of said second infrared LEDs is configured to emit the second infrared light having a wavelength ranging from one to twenty micrometers ([0073] Grubb teaches the LEDs and sensor may function up to 1350 mn wavelengths, this range of wavelengths encompasses the claimed wavelengths).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 November 2022